UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):October 24,2007 DARLING INTERNATIONAL INC. (Exact name of registrant as specified in its charter) Commission File Number 000-24620 DELAWARE 36-2495346 (State or other jurisdiction (I.R.S. Employer of incorporation) Identification No.) 251 O'CONNOR RIDGE BLVD., SUITE 300, IRVING, TEXAS 75038 (Address of principal executive offices) Registrant's telephone number, including area code: 972.717.0300 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions: //Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425). //Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12). //Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)). //Pre-commencement communcations pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)). 1 Item 8.01 Other Events. On October 24, 2007, Darling International Inc. (the "Company") announced that it had transferred its common stock listing to the New York Stock Exchange ("NYSE") under the symbol "DAR." A copy of the press release announcing the transfer of listing is attached hereto as Exhibit 99.1 and is incorporated herein by reference. Item 9.01 Financial Statements and Exhibits. (d) Exhibits 99.1 Press Release datedOctober 24,2007. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. DARLING INTERNATIONAL INC. By:/s/John F. Sterling Date:October 25, 2007 John F. Sterling Executive Vice President and General Counsel 3 EXHIBIT LIST Item 9.01 Press Release dated October 24, 2007. 4
